Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 15/470,118 filed 3/27/17. Claims 1-32 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/20, 5/30/20 & 7/27/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 17, the prior art of record fails to show or render obvious an axle assembly with a housing, input pinion, ring gear, differential assembly, a first bearing and a second bearing in combination with the remaining limitations of claims 1 & 17 respectively. See board decision dated 6/24/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 5/29/20 with respect to claims 1-32 have been fully considered and are persuasive in view of The Patent Board decision filed 6/24/21. The rejection of claims 1-7, 9, 10, 14, 17-23, 25, 26 & 30 under 35 U.S.C. 102(a)(1) has been withdrawn. The rejection of claims 1, 3-17, 24 & 27-32 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUAN LE/Primary Examiner, Art Unit 3659